United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5115                                                September Term, 2020
                                                                     1:20-cv-00477-UNA
                                                      Filed On: October 21, 2020
Dale B. Adams,

             Appellant

      v.

Bob Dole, United States Senator, et al.,

             Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson and Tatel, Circuit Judges, and Sentelle, Senior Circuit
                    Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the amended brief filed by appellant. See Fed. R.
App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion
to appoint counsel, and the motion for a temporary restraining order and sanctions, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED that the motion for a temporary restraining order and
sanctions be denied. Appellant has not demonstrated that he is entitled to the relief
sought. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s March 30, 2020
order dismissing appellant’s complaint be affirmed. The district court correctly
concluded that appellant’s claims against three current and former members of
Congress arising from those members’ passage of various statutes, are barred under
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5115                                                September Term, 2020

the Speech and Debate Clause of the U.S. Constitution, which provides immunity for
“those congressional acts properly thought to fall within the legislative function – those
‘generally done in a session of [one of the houses of Congress] by one of its Members
in relation to the business before it.’” Brown & Williamson Tobacco Corp. v. Williams,
62 F.3d 408, 415 (D.C. Cir. 1995) (quoting Kilbourn v. Thompson, 103 U.S. 168, 204
(1881)).

       Insofar as appellant asserts that the district court erred by assigning several of
his cases to the same district court judge, or by failing to construe this action as one in
habeas, those arguments lack merit. Under the district court’s rules, “a case filed by a
pro se litigant with a prior case pending shall be deemed related and assigned to the
judge having the earliest case.” LCvR 40.5(a)(3). And because appellant has not
alleged that he is in custody, there was no reason for the district court to construe his
complaint as seeking habeas relief. See Carafas v. LaVallee, 391 U.S. 234, 238 (1968)
(“The federal habeas corpus statute requires that the appellant must be ‘in custody’
when the application for habeas corpus is filed.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk